DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Annau (US 2016/0191815 A1) in view of Gustavsson (US 2013/0335600 A1).
Regarding Claims 1, 8, Annau discloses a mediated-reality system (e.g. Fig. 1), comprising: a camera array to capture a plurality of images of a scene (e.g. Fig. 1 and 
Although Annau discloses plurality of cameras; it implicitly disclose the plurality of cameras including at least one camera of a first focal length and at least one camera of a second type focal length different than the first focal length.
However, Gustavsson teaches the plurality of cameras including at least one camera of a first focal length and at least one camera of a second type focal length different than the first focal length (e.g. Paragraph [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art at time of the invention to incorporate different focal length camera array into the system of Annau in order to provide improved super resolution performance.
Regarding Claims 4, 11, Annau discloses a projector to project structured light onto a scene that within a field of view of the plurality of cameras (e.g. Paragraph [0064]).
Claims 5, 12, Annau discloses a depth sensor for sensing depth of a surface of a scene within a field of view of the plurality of cameras (e.g. Paragraph [0061]).
Regarding Claims 6, 13, Annau discloses a cooling system to provide cooling to the plurality of cameras (e.g. Paragraph [0046]).
Regarding Claims 7, 14, Annau discloses a swing arm to position the plurality of cameras in a desired position and orientation (e.g. Fig. 3A Connection Hub 306, Paragraph [0171]).

Allowable Subject Matter
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 15 identifies the uniquely distinct features "a camera array to capture a plurality of images of a scene, the camera array including: a plurality of cells; and a plurality of cameras mounted within each of the plurality of cells, the plurality of cameras including at least one camera of a first type and at least one camera of a second type different than the first type, wherein the plurality of cameras within each of the plurality of cells are arranged in a triangular grid approximately equidistant from neighboring cameras.”. The same reasoning applies to claims 16-20 by virtue of their dependency from claim 15.
Annau (US 2016/0191815 A1) and Gustavsson (US 2013/0335600 A1) disclose a camera array for mediated-reality system, fail to anticipate or render, singly or in combination, the above bolded limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2, 3, 9, 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shi (US 2014/0232831 A1), discloses modular camera array;
Smith (US 2019/0289284 A1), discloses light field capture and rendering;
Van Hoff (US 2015/0348580 A1), discloses camera array including camera modules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YULIN SUN whose telephone number is (571)270-1043.  The examiner can normally be reached on 10AM - 6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YULIN SUN/Primary Examiner, Art Unit 2485